Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 1 of 37 PageID 594



                          EXHIBIT A
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 2 of 37 PageID 595
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 3 of 37 PageID 596
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 4 of 37 PageID 597
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 5 of 37 PageID 598
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 6 of 37 PageID 599
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 7 of 37 PageID 600
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 8 of 37 PageID 601
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 9 of 37 PageID 602
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 10 of 37 PageID 603
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 11 of 37 PageID 604
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 12 of 37 PageID 605
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 13 of 37 PageID 606
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 14 of 37 PageID 607
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 15 of 37 PageID 608
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 16 of 37 PageID 609
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 17 of 37 PageID 610
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 18 of 37 PageID 611
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 19 of 37 PageID 612
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 20 of 37 PageID 613
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 21 of 37 PageID 614
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 22 of 37 PageID 615
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 23 of 37 PageID 616
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 24 of 37 PageID 617
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 25 of 37 PageID 618
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 26 of 37 PageID 619
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 27 of 37 PageID 620
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 28 of 37 PageID 621
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 29 of 37 PageID 622
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 30 of 37 PageID 623
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 31 of 37 PageID 624
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 32 of 37 PageID 625
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 33 of 37 PageID 626
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 34 of 37 PageID 627
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 35 of 37 PageID 628
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 36 of 37 PageID 629
Case 8:18-cv-01772-MSS-CPT Document 61-1 Filed 05/22/19 Page 37 of 37 PageID 630
